Order entered August 5, 2019




                                                     In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                            No. 05-19-00546-CV

                                     ARHONDA JONES, Appellant

                                                        V.

                      AMERICAN REAL ESTATE INVESTMENT, Appellee

                           On Appeal from the County Court at Law No. 2
                                       Dallas County, Texas
                               Trial Court Cause No. CC-18-06537-B

                                                   ORDER
        Before the Court is appellant’s August 1, 2019 motion requesting an extension of time to
file her brief on the merits.1 We GRANT the motion and extend the time to August 30, 2019.
We caution appellant that the brief must comply with the requirements set forth in rule of
appellate procedure 38.1. See TEX. R. APP. P. 38.1.
                                                              /s/     ROBERT D. BURNS, III
                                                                      CHIEF JUSTICE




1
 We note the motion is filed on behalf of both appellant and Mack Jones. Because Mr. Jones did not file a notice of
appeal, he is not a party to this appeal.